—Appeal unanimously dismissed without costs. Memorandum: Petitioner appeals from a judgment dismissing his petition for a writ of habeas corpus. During the pendency of petitioner’s appeal to this Court, petitioner was released to parole supervision. Consequently, habeas corpus relief is no longer available, and this appeal has been rendered moot (see, People ex rel. Brown v New York State Div. of Parole, 262 AD2d 433; see also, People ex rel. Campbell v Filion, 255 AD2d 915; People ex rel. Bressette v Superintendent, 175 AD2d 961, 962). This case does not fall within the exception to the mootness doctrine because the issue whether petitioner’s parole hearing was untimely is “not of the type to remain live for a relatively short duration, thereby evading review” (Matter of Morrison v New York State Div. of Hous. & Community Renewal, 93 NY2d 834, 838; see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). In any event, Supreme Court properly dismissed the petition because petitioner “failed to take a timely administrative appeal following the final parole revocation hearing * * * and thus [petitioner] failed to exhaust his administrative remedies” (People ex rel. Campbell v Filion, supra, at 915; see, *917People ex rel. Childs v Bennett, 231 AD2d 951, 952, lv denied 89 NY2d 802). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present— Pigott, Jr., P. J., Green, Pine, Balio and Lawton, JJ.